PER CURIAM.
INAPRO, Inc. and CIGNA Insurance Co. appeal the trial court’s order granting ap-pellee’s motion for judgment in accordance with motion for directed verdict or, alternatively, for judgment notwithstanding the verdict. We conclude that the trial court was correct in entering judgment in favor of plaintiff/appellee in the amount of $78,-414.97. While such motions should be cautiously granted, Fountainhead Motel, Inc. v. Massey, 336 So.2d 397, 398 (Fla. 3d DCA 1976), cert. denied, 344 So.2d 324 (Fla.1977), we conclude that on this point the order is entirely correct.
*989We take a different view, however, with regard to that part of the order which changes the jury’s special interrogatory determination of the date on which payment of the outstanding invoices was due. In our view there was an evidentiary basis on which the jury could reach the conclusion that it did. We therefore reverse that part of the order under review and remand with directions to reinstate the jury’s determination as to the date payment was due, which will be the date from which prejudgment interest will run.
The disposition of this appeal is without prejudice to appellants to pursue such indemnification rights as they may have with respect to the amounts appellants are required to pay.
Affirmed in part, reversed in part, and remanded.